


    
Exhibit 10.1
Execution Version


AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of February 25, 2016 (this
“Amendment”), among THE KEYW CORPORATION, a Maryland corporation (the
“Borrower”), each of the undersigned guarantors (the “Guarantors”) the Lenders
party hereto and ROYAL BANK OF CANADA, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders (such capitalized term
and, unless otherwise specified, all other capitalized terms not otherwise
defined herein shall have the meanings set forth in the Credit Agreement
referred to below).


WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
and the other parties named therein, are party to that certain Credit Agreement,
dated as of July 21, 2014 (as amended by Amendment No. 1 to Credit Agreement,
dated as of January 15, 2015, and as further amended by Amendment No. 2 to
Credit Agreement, dated as of November 5, 2015, and as further amended, amended
and restated, supplemented or otherwise modified to (but not including) the date
hereof, the “Credit Agreement”), pursuant to which the Lenders have made certain
extensions of credit available to and on behalf of the Borrower; and


WHEREAS, the Borrower and the Lenders party hereto have agreed to amend the
Credit
Agreement, but only on the terms and conditions herein set forth.


NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:


Section 1. Credit Agreement Amendments. Effective as of, and subject to the
occurrence of, the Amendment No. 3 Effective Date (as defined below):


(a) Section 1.01 of the Credit Agreement is amended by adding the following
definitions in the appropriate alphabetical order:


“Amendment No. 3 to Credit Agreement” means Amendment No. 3 to Credit Agreement,
dated as of February 25, 2016 between the Borrower, the Guarantors party
thereto, the Lenders party thereto and the Administrative Agent.


“Amendment No. 3 Effective Date” means February 25, 2016, being the date on
which
Amendment No. 3 to Credit Agreement became effective.


(b) The aggregate Revolving Commitments are hereby permanently reduced to
$20,000,000. Such reduction of the Commitment and the Revolving Commitments is
applied to each Lender according to its Applicable Percentage. The Revolving
Commitments permanently terminated pursuant to this clause (a) are hereinafter
referred to as the “Terminated Commitments”.


(c) The definition of “Accommodation Period” set forth in Section 1.01 of the
Credit Agreement is amended by replacing the words “through and including March
31, 2016” with the words “to (but excluding) the date on which the Loan Parties
deliver financial statements pursuant to Section 7.01(b) in respect of the
fiscal quarter ending June 30, 2016”.


(d)    The definition of “Applicable Rate” set forth in Section 1.01 of the
Cred- it Agreement is amended by replacing the words “the following percentages
per annum” with the words “(i) from the Amendment No. 3 Effective Date until the
termination of the Accommodation Period, (x)




--------------------------------------------------------------------------------




4.50% per annum in respect of Eurodollar Rate Loans and (y) 3.50% per annum in
respect of Base Rate


Loans and (ii) from and after the termination of the Accommodation Period, the
following percentages per annum”.


(e) The definition of “Consolidated EBITDA” set forth in Section 1.01 of the
Credit Agreement is amended by deleting the word “and” appearing before clause
(xii) thereof and replacing the “;” at the end of clause (xii) thereof with the
following:


“, and (xiii) without duplication of any add-backs pursuant to clause (xi) and
solely for the fiscal quarter ended December 31, 2015, up to $2,000,000 in cost
savings realized by the Parent and its Subsidiaries as a result of certain
January 2016 cost reductions, as certified by a Responsible Officer of the
Borrower in a certificate reasonably satisfactory to the Administrative Agent
containing reasonably detailed supporting calculations;”


(f) Section 2.05(b)(i) of the Credit Agreement is amended by deleting the words
“(x) during the Accommodation Period, the lesser of (1) $20,000,000 and (y) the
Revolving Commitments then in effect and (y) at all other times,” in the first
sentence thereof.


(g) Section 2.09(a) of the Credit Agreement is amended by replacing the
reference to “0.625%” with the words “(x) during the Accommodation Period,
0.625% and (y) at all other times, 0.50%”.


(h) Section 8.12(b) of the Credit Agreement is amended and restated in its
entirety as follows:


“(b) Consolidated Cash Interest Coverage Ratio. Permit the Consolidated Cash
Interest Coverage Ratio (1) as of the end of any fiscal quarter of the Parent
(other than for the fiscal quarters ended September 30, 2015, December 30, 2015
and March 31, 2016) during the applicable period to be less than 3.50:1.00, (2)
as of the end of the fiscal quarter of the Parent ended September 30, 2015 to be
less than 1.60:1.00, (3) as of the end of the fiscal quarter of the Parent ended
December 31, 2015 to be less than 2.25:1.00 and (4) as of the end of the fiscal
quarter of the Parent ended March 31, 2016 to be less than 3.25:1.00.”


Section 2. Representations and Warranties, No Default. The Borrower represents
and warrants to the Administrative Agent and the Lenders as of the Amendment No.
3 Effective Date that: (a) this Amendment is within each Loan Party’s corporate
or other organizational powers; (b) this Amendment has been duly authorized by
all necessary corporate or other organizational action; (c) this Amendment does
not and will not (i) contravene the terms of any of such Person’s organizational
documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, or require any payment to be made under (A) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject or (iii) violate in any material
respect any Law to which such Person or its property is subject; (d) this
Amendment has been duly executed and delivered by each of the Loan Parties and
constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against it in accordance with its terms and (e) this Amendment does
not require any consent, approval, exemption or authorization of, registration
or filing (other than any filings required under applicable Federal or state
securities laws) with, or any other action by, any Governmental Authority or any
other Person.


Section 3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective on the date (the “Amendment No. 3 Effective Date”) on which each of
the following
conditions are satisfied or waived by each applicable party:


(a) The Administrative Agent shall have received executed signature pages to
this Amendment from the Lenders, the Borrower and each other Loan Party;






--------------------------------------------------------------------------------




(b) The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects on and as of Amendment
Effective Date with the same effect as though such representations and
warranties had been made on and as of the Amendment Effective Date, provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date;


(c)    At the time of and immediately after giving effect to this Amendment, no
Default has occurred and is continuing;


(d) The Borrower shall have paid or caused to be paid all reasonable and
documented out-of-pocket costs and expenses incurred by the Administrative Agent
and its Affiliates (without duplication) including the reasonable fees, charges
and disbursements of legal counsel to the Administrative Agent incurred in
connection with this Amendment; and


(e) The Borrower shall have paid, (i) for the account of each Lender that has
returned an executed signature page to this Amendment to the Administrative
Agent at or prior to 5:00 p.m. (New York City time) on February 22, 2016,
amendment fees in the amount equal to 0.15% of the sum, without duplication, of
such Lender’s outstanding Revolving Loans and Revolving Commitments, (ii) for
the account of each Lender, all fees accrued under the Credit Agreement in
respect of the Terminated Commitments and (ii) for the account of Royal Bank of
Canada (or its applicable affiliates), such other fees as shall have been agreed
with Royal Bank of Canada in writing prior to the date hereof.


(f) The Borrower shall have prepaid the outstanding Loans and/or Cash
Collateralized the outstanding L/C Obligations to the extent the Total Revolving
Outstanding on the Amendment No. 3 Effective Date exceeds $20,000,000.


Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission (i.e. a “PDF” or “TIF”) shall be effective as
delivery of a manually executed counterpart hereof.


Section 5. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


Section 6. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


Section 7. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document, and each Loan Party acknowledges and
agrees that each of the Loan Documents to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment. Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and reaffirmed in all respects and
shall continue in full force and effect. Each Loan Party ratifies and reaffirms
its obligations under the Loan Documents to which it is party, the Liens granted
by it pursuant to the Collateral Documents, which continue to secure the
Obligations, and if such Loan Party is a Guarantor, its guaranty of the
Obligations pursuant to the Guaranty. From and after the Amendment Effective
Date, all references to the Credit Agreement in any Loan Document shall, unless
expressly provided otherwise, refer to the Credit Agreement as amended by this
Amendment. In entering into this Amendment, each Lender has undertaken




--------------------------------------------------------------------------------




its own analysis and has not relied on any other Lender in making its decision
to enter into this Amendment. This Amendment constitutes a Loan Document. The
Borrower agrees to pay all reasonable and documented out-of-pocket costs and
expenses of the Administrative Agent in connection with the preparation,
execution, delivery and administration of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) in accordance with the terms of Section 11.04 of the Credit Agreement.


[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
Borrower:
 
THE KEYW CORPORATION,
 
 
a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
Guarantors:
 
THE KEYW HOLDING CORPORATION,
 
 
a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
THE ANALYSIS GROUP, LLC,
 
 
a Virginia limited liability company
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
EVEREST TECHNOLOGY SOLUTIONS, INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
HEXIS CYBER SOLUTIONS, INC.,
 
 
a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
AEROPTIC, LLC,
 
 
a Massachusetts limited liability company
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Manager
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
SENSAGE, INC.,
 
 
a California corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
PONTE TECHNOLOGIES, LLC,
 
 
a Maryland limited liability company
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 







--------------------------------------------------------------------------------




 
 
ROYAL BANK OF CANADA,
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Sinan Tarlan
 
 
 
Name:
Sinan Tarlan
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
BANK OF AMERICA, N.A.
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Mark A. Zirkle
 
 
 
Name:
Mark A. Zirkle
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
SUNTRUST BANK
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Paul Deerin
 
 
 
Name:
Paul Deerin
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
Acknowledged and Accepted
 
 
ROYAL BANK OF CANADA,
 
 
as Administrative Agent
 
 
 
 
 
 
 
By:
/s/ Ann Hurley
 
 
 
Name:
Ann Hurley
 
 
 
Title:
Manager, Agency
 
 
 
 
 
 







